Case 2:07-cv-03239-TJH-RNB Document 568 Filed 12/04/20 Page 1 of 4 Page ID #:10591


     1   AHILAN T. ARULANANTHAM (SBN 237841)
         aarulanantham@aclusocal.org
     2   MICHAEL KAUFMAN (SBN 254575)
         mkaufman@aclusocal.org
     3   ZOË MCKINNEY (SBN 312877)
         zmckinney@aclusocal.org
     4   ACLU FOUNDATION OF SOUTHERN CALIFORNIA
         1313 West 8th Street
     5   Los Angeles, CA 90017
         Telephone: (213) 977-5211
     6   Facsimile: (213) 977-5297
     7   Attorneys for Plaintiffs
         (Additional counsel listed on following page)
     8
                              UNITED STATES DISTRICT COURT
     9
                             CENTRAL DISTRICT OF CALIFORNIA
    10
                                        WESTERN DIVISION
    11
    12   ALEJANDRO RODRIGUEZ,                   )        Case No. CV 07-3239-TJH (RNBx)
         ABDIRIZAK ADEN FARAH, YUSSUF           )
    13   ABDIKADIR, ABEL PEREZ RUELAS,          )        ORDER GRANTING JOINT
         JOSE FARIAS CORNEJO, ANGEL             )        STIPULATION FOR
    14   ARMANDO AYALA, ALEX CACHO              )        SCHEDULING ORDER [567]
         CASTILLO for themselves and on behalf  )
    15   of a class of similarly-situated individuals,
                                                )        Honorable Terry J. Hatter, Jr.
                                                )
    16               Plaintiffs,                )
                                                )
    17            v.                            )
                                                )
    18   WILLIAM BARR, United States Attorney )
         General; KEVIN MCALEENAN, Acting )
    19   Secretary, Homeland Security; JAMES    )
         MCHENRY, Director, Executive Office )
    20   for Immigration Review; DAVID MARIN, )
         Field Office Director, Los Angeles     )
    21   District, Immigration and Customs      )
         Enforcement; DON BARNES Sheriff of )
    22   Orange County; OFFICER NGUYEN,         )
         Officer-in-Charge, Theo Lacy Facility; )
    23   LUKE SOUTH, Commander, Theo Lacy )
         Facility; LISA VON NORDHEIM,           )
    24   Captain, James A. Musick Facility;     )
         TERRY NELSEN, Assistant Field Office )
    25   Director, Adelanto Detention Facility, )
                                                )
    26                  Defendants.             )
    27
    28
Case 2:07-cv-03239-TJH-RNB Document 568 Filed 12/04/20 Page 2 of 4 Page ID #:10592


     1   Additional counsel:
     2   JUDY RABINOVITZ
         jrabinovitz@aclu.org
     3   MICHAEL TAN (SBN 284869)
         mtan@aclu.org
     4   AMERICAN CIVIL LIBERTIES FOUNDATION
         IMMIGRANTS’ RIGHTS PROJECT
     5   125 Broad Street, 18th Floor
         New York, NY 10004
     6   Telephone: (212) 549-2618
         Facsimile: (212) 549-2654
     7
         JAYASHRI SRIKANTIAH (SBN 189566)
     8   jsrikantiah@law.staford.edu
         STANFORD LAW SCHOOL
     9   IMMIGRANTS’ RIGHTS CLINIC
         Crown Quadrangle
    10   559 Nathan Abbott Way
         Stanford, CA 94305-8610
    11   Telephone: (650) 724-2442
         Facsimile: (650) 723-4426
    12
         SEAN COMMONS (SBN 217603)
    13   scommons@sidley.com
         ALEXANDRIA RUIZ (SBN 313286)
    14   SIDLEY AUSTIN LLP
         555 West Fifth Street, Suite 4000
    15   Los Angeles, California 90013-1010
         Telephone: (213) 896-6000
    16   Facsimile: (213) 896-6600
    17   AVA GUO
         aguo@sidley.com
    18   SIDLEY AUSTIN LLP
         1501 K Street, N.W.
    19   Washington, D.C. 20005
         Telephone: (202) 736-8000
    20   Facsimile: (202) 736-8711
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:07-cv-03239-TJH-RNB Document 568 Filed 12/04/20 Page 3 of 4 Page ID #:10593
Case 2:07-cv-03239-TJH-RNB Document 568 Filed 12/04/20 Page 4 of 4 Page ID #:10594


     1   costs associated with bond hearings and Respondents’ immigration detention
     2   practices. Nothing in this stipulation shall impair the right of either party to object
     3   to any particular discovery request on any ground.
     4
     5   IT IS SO ORDERED.
     6
         Dated: DECEMBER 4, 2020
     7
                                                        The Honorable Terry J. Hatter, Jr.
     8                                                  United States District Judge
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                    2
